Case: 1:20-cv-06124 Document #: 6 Filed: 11/05/20 Page 1 of 1 PageID #:31

ClientCaseiD: 61319 CaseReturnDate: 11/3/20

Affidavit of A PRIVATE INVESTIGATOR

 

 

UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF ILLINOIS

Case Number 20-CV-06124

|, JOHN PENNELL

FIRST DULY SWORN ON OATH STATES THAT | AM OVER 18 YEARS OF AGE AND NOT A PARTY TO THIS SUIT AND
LICENSED AS A PRIVATE DETECTIVE (LICENSE # 115,002074) UNDER THE PRIVATE DETECTIVE ACT OF 2004.

CORPORATE SERVICE

 

'

THAT | SERVED THE WITHIN SUMMONS AND AMENDED COMPLAINT
ON THE WITHIN NAMED DEFENDANT AFP 110 CORP.

PERSON SERVED DALE MILLER, AUTHORIZED AGENT

BY LEAVING A COPY OF EACH WITH THE SAID DEFENDANT ON 11/3/20

That the sex, race and approximate age of the whom | left the SUMMONS AND AMENDED COMPLAINT
are as follow:

Sex MALE Race WHITE Age 43 Height 5'9" Build 190# Rair BALD

LOCATION OF SERVICE 394 ADLAI STEVENSON DR.
SPRINGFIELD, IL, 62703

Date Of Service = 11/3/20 Time of Service 1:14PM

JOHN PENNELL

A PRIVATE INVESTIGATOR
PRIVATE DECTECTIVE # 115.002074

    
 

41/3/2020

\,

\
Under penalties of perjury as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undervig ed
certifies that the statement are true and correct, except as to matters therein stated to be on information and belief Sod such
matters the undersigned certifies as aforesaid that he/she verily believes same to be tru \

wr ctr terre n. Te eee ec eee

  
   
